United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                February 18, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-20490
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

FELIX ALFONSO GUERRA,

                                     Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. H-02-CR-593-1
                        --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Felix Alfonso Guerra appeals from his guilty-plea conviction

for being a felon in possession of a firearm.    Guerra argues

that:    (1) the evidence was insufficient to support his

conviction because the mere movement of a firearm from one state

to another does not constitute a “substantial” effect on

interstate commerce; and (2) 18 U.S.C. § 922(g)(1) is

unconstitutional on its face and as applied because it does not

require a “substantial” effect on interstate commerce.       Guerra

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-20490
                                -2-

raises these arguments solely to preserve them for possible

Supreme Court review.   As he acknowledges, his arguments are

foreclosed by existing Fifth Circuit precedent.   See United

States v. Daugherty, 264 F.3d 513, 517-18 (5th Cir. 2001).

     Guerra also contends that a conflict exists between the

district court’s oral pronouncement of sentence and the written

judgment because the written judgment contains a condition of

supervised release prohibiting the possession of a dangerous

weapon but, at the sentencing hearing, the court did not mention

this prohibition.   For the reasons set forth in United States v.

Torres-Aguilar, 352 F.3d 934, 935-38 (5th Cir. 2003), we conclude

that the district court’s omission of the dangerous-weapon

prohibition during the oral pronouncement of sentence did not

create a conflict with the sentence set forth in the judgment.

     AFFIRMED.